Citation Nr: 0607042	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-05 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected diabetes mellitus, type II, from an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 2002 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

In an August 2005 Statement in Support of Claim, the veteran 
appears to be making an informal claim to reopen claims for 
service connection for erectile dysfunction and diabetic 
neuropathy as secondary to service-connected diabetes 
mellitus, type II, and an informal claim for service 
connection for diabetic retinopathy and other sight 
conditions as secondary to service-connected diabetes 
mellitus, type II.  He also seeks entitlement to a total 
disability compensation rating based on individual 
unemployability (TDIU).  The record does not indicate that 
the RO has addressed these matters.  They are REFERRED to the 
RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected diabetes mellitus, type II, 
is manifested by the need for insulin, oral hypoglycemic 
agents and a restricted diet, but does not require the 
regulation of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period beginning with the 
filing of the claim must be considered; a determination must 
also be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The record does not support the assignment of staged ratings 
for service-connected diabetes mellitus during the period in 
question.  

The veteran has appealed the initial rating assigned for 
service-connected diabetes mellitus, type II.  Service 
connection for diabetes mellitus, type II, was initially 
granted on a presumptive basis with a disability evaluation 
of 20 percent under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
effective July 9, 2001.  See April 2002 rating decision.  
Ratings higher than 20 percent under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005) all require the regulation of 
activities, in addition to other criteria.  

The evidence of record indicates that the veteran is required 
to take insulin and to follow a restricted diet.  See 
February 2005 VA compensation and pension (C&P) diabetes 
mellitus examination report.  The evidence does not support 
the assignment of an increased rating for the veteran's 
service-connected diabetes mellitus, type II, however, as 
there is no evidence that the veteran's activities are 
regulated due to his service-connected disability.  Although 
the veteran reported progressive loss of strength of all 
extremities, especially of both legs, which hinders him from 
walking long distances and exercising for long, the evidence 
establishes that the veteran suffers from service-connected 
diabetic neuropathy of both lower extremities.  Moreover, the 
veteran was encouraged to continue exercising in April 2005.  
See diabetes telehealth program care coordination review 
note.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103(2005).  

The veteran's appeal originates from a February 2002 claim 
for service connection for diabetes mellitus, type II.  The 
veteran had been provided section 5103(a) notice concerning 
service connection in March 2002, and concerning the 
disability evaluation in August 2003.  The issue was remanded 
in May 2004 in order to effect compliance with the duties to 
notify and assist.  Specifically, the Board determined that 
further evidentiary development was needed in the form of 
obtaining an appropriate VA examination and additional 
treatment records.

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; and of the responsibilities on both his part and 
VA's in developing the claim.  See May 2004 RO letter.  The 
veteran had been advised of the need to provide any evidence 
in his possession pertinent to the claim in the December 2003 
Statement of the Case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service medical records and VA and private treatment records 
have been associated with the claims file.  Moreover, the 
veteran was afforded VA examinations in connection with his 
claim.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability rating in excess of 20 percent for diabetes 
mellitus, type II, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


